Citation Nr: 1110569	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-02 141	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for blackouts as secondary to a service-connected closed head injury.

2.  Entitlement to service connection for a gastrointestinal disorder (claimed as stomach and bowel disorders).

3.  Entitlement to service connection for vision problems as secondary to a service-connected closed head injury.

4.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression, to include as secondary to a service-connected closed head injury.

5.  Entitlement to service connection for dulled senses as secondary to a service-connected closed head injury.

6.  Entitlement to service connection for a speech impairment, to include as secondary to a service-connected closed head injury.  

7.  Entitlement to a disability rating in excess of 10 percent for residuals of a closed head injury.  

8.  Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta.  The issues listed above were previously remanded by the Board in November 2009 for further evidentiary and procedural development.  As discussed in more detail below, the Veteran is withdrawing his appeal as to all issues; thus, it is not relevant as to whether the Board's remand directives were completed.  


FINDING OF FACT

In March 2011, prior to promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted written correspondence, received in March 2011, in which he withdrew his appeal as to all remaining issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the appeal it is dismissed.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


